Citation Nr: 1646315	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  07-34 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for lumbar strain and spondylosis.

2.  Entitlement to a rating in excess of 30 percent for cervical spondylosis.

3.  Entitlement to a rating in excess of 30 percent for bronchial asthma.

4.  Entitlement to a rating in excess of 10 percent for tonsillectomy.

5.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

6.  Entitlement to a compensable rating for pseudofolliculitis barbae.

7.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).

8.  Entitlement to an effective date earlier than June 1, 2009, for the award of the 40 percent rating for lumbar strain and spondylosis.

9.  Entitlement to an effective date earlier than June 1, 2009, for the award of the 30 percent rating for cervical spondylosis.

10.  Entitlement to an effective date earlier than June 1, 2009, for the award of the 10 percent rating for tonsillectomy.

11.  Entitlement to an effective date earlier than June 1, 2009, for the grant of service connection for left knee patellofemoral syndrome.

12.  Entitlement to an effective date earlier than June 1, 2009, for the grant of special monthly compensation (SMC) at the housebound rate.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from September 1979 to December 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007, March 2011, and January 2012 rating decisions of the VA Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The case was most recently before the Board in November 2011.  At that time, the only issue on appeal was entitlement to a TDIU.  The Board remanded the claim to obtain the Veteran's VA vocational rehabilitation file.  Review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As regarding the Veteran's increased rating claims, and appeal for earlier effective dates for the assignment of those ratings, the Board acknowledges that such appeal as to those issues have not been certified to the Board by the Agency of Original Jurisdiction (AOJ).  A review of the claims file shows that the appeal of those issues was closed due to a substantive appeal not being received.  A statement of the case (SOC) addressing those issues was sent to the Veteran in March 2013.  Thereafter, a timely substantive appeal was received by the RO in April 2013.  Consequently, as a substantive appeal was timely received, the appeal as to those issues has been reactivated and the Board is taking jurisdiction.

Regarding the Veteran's appeal for a compensable rating for pseudofolliculitis barbae, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806.  VA has indicated disagreement with the Court's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that might ultimately be overturned on appeal, VA filed a motion with the Court to stay the precedential effect of its decision.  On October 6, 2016, the Court granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the Court's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.  

The issues of service connection for a bilateral ankle disorder; neuropathy and radiculopathy of the lower extremities; neuropathy and radiculopathy of the upper extremities; a right knee disorder; and a bilateral hip disorder have been raised by the record in correspondences from the Veteran's representative, see, e.g., May 2013 Request for Action, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  Regarding the increased rating claims, the Veteran was last afforded examinations in 2010 and 2011, and there are no medical records dated after 2013.  In order to ensure that the Veteran's disabilities are properly rated, the Board concludes that a remand is necessary to obtain updated treatment records and provide the Veteran with new examinations.

Moreover, with regards to the Veteran's lumbar spine, cervical spine, and left knee disabilities, the Board must reconsider these claims in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's most recent VA examination findings, from December 2010, and concludes that these findings do not meet the specifications of Correia.  The examinations contain range of motion testing for active motion, but not in passive, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Further examinations are thus also necessary under 38 C.F.R. § 3.159(c)(4).
As the earlier effective date claims, as well as entitlement to TDIU, are intertwined with the rating claims and/or may be affected by the newly developed evidence, they must also be remanded.  In remanding the issue of entitlement to a TDIU, the Board observes that in the most recent supplemental statement of the case (SSOC) addressing this claim, the RO adjudicated the issue as entitlement prior to June 1, 2009.  As noted by the Board in the November 2011 remand, the RO granted a 100 percent rating for an anxiety disorder based upon a VA examination that said there was a total occupational and social impairment due to the anxiety disorder.  The 100 percent rating was made effective from June 2009.  In Bradley v Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).  Thus, the Court reasoned, it might benefit the Veteran to retain the TDIU rating, even where a 100 percent schedular rating has been granted.  The Board determined that, as such, the Veteran's claim of entitlement to a TDIU remained on appeal.  Consequently, in readjudicating this claim, the RO must consider the issue of entitlement to TDIU throughout this appeal and not just prior to June 1, 2009.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the San Juan VAMC and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran appropriate VA examinations to determine the severity of the service-connected lumbar spine, cervical spine, bronchial asthma, tonsil, and left knee disabilities.  The Veteran's claims file, including a copy of this remand, must be made available to the examiners for review in connection with the examinations.  

The examiners are requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine, cervical spine, bronchial asthma, tonsil, and left knee disabilities. 

A) For the Veteran's lumbar strain and spondylosis and cervical spondylosis, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any associated objective neurological abnormalities that are the result of the Veteran's service-connected thoracolumbar and cervical spine disabilities.  The examiner should identify any nerve(s) affected and determine if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe" incomplete paralysis or complete paralysis.

iv) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

B) For the Veteran's bronchial asthma, the examiner should:

i) Conduct comprehensive pulmonary function testing, including at a minimum FEV-1 and FEV-1/FVC results.  The report of such study should be incorporated into the examination report to be associated with the claims file. 
      
ii) Discuss the frequency and duration of use of any oral inhalational or oral bronchodilator therapy, inhalational anti-inflammatory medication, systemic corticosteroids or systemic high dose corticosteroids or immuno-suppressive medications.  The frequency of the Veteran's physicians' visits for required care for exacerbations of asthma and intermittent courses of systemic corticosteroids should also be noted.  It must be noted whether the asthma has resulted in episodes of respiratory failure, and if so their frequency.

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

C) For the Veteran's tonsillectomy, the examiner should:
      
i) Discuss whether any hoarseness, inflammation of the vocal cords or mucous membrane, thickening or nodules of the cords, polyps, submucous infiltration, or pre-malignant changes are present, and if so, whether they represent residuals of tonsillectomy.

ii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

D) For the Veteran's left knee, the examiner should: 

i) Address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing, compared with the right knee.  The examination report must confirm that all such testing has been made and reflect those testing results.

ii) Elicit information as to the frequency, duration, and severity of any associated symptomatology, to include specifically recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; impairment of the tibia and fibula (nonunion or malunion); and genu recurvatum.  The examiner should also note the presence of any ankylosis.

iii) Discuss the impact on the Veteran's ability to gain and retain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination reports comply with (answer the questions posed in) this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claims.  The Veteran's claim of entitlement to a TDIU must be readjudicated for the entire appeal and not just prior to June 1, 2009, as discussed above.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




